JUDGMENT

PER CURIAM.
This cause was considered on the record from the United States District Court for the District of Columbia and was briefed by counsel. It is
ORDERED and ADJUDGED that the judgment of the District Court is hereby affirmed.
Although the Magistrate Judge stated the wrong standard when addressing the Rule 59 motion for a new trial, his analysis indicated he actually applied the correct standard, and therefore there was no abuse of discretion. Furthermore, even if there was error, it was harmless because the appellant has stated no viable grounds to justify the grant of a new trial.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. R. 41.